Citation Nr: 0925261	
Decision Date: 07/07/09    Archive Date: 07/21/09

DOCKET NO.  06-03 719	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an initial rating higher than 10 percent for 
carpal tunnel syndrome of the right hand and wrist.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Services


ATTORNEY FOR THE BOARD

B. Adams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1967 to 
August 1975, December 1984 to June 1985, and September 1990 
to August 1991.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia.

The August 2004 rating decision also granted service 
connection for bilateral hearing loss disability and assigned 
a noncompensable evaluation.  The Veteran initiated an appeal 
with respect to the assigned rating.  However, in the January 
2006 Substantive Appeal, he limited his appeal to the issue 
of entitlement to an initial rating higher than 10 percent 
for carpal tunnel syndrome.


FINDING OF FACT

In October 2007, prior to the promulgation of a decision in 
the appeal, the Board received written notification from the 
appellant that he desires to withdraw his appeal.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by 
the appellant or by his or her authorized representative.  38 
C.F.R. § 20.204.

In a statement received by the Board in October 2007, the 
appellant indicated his desire to withdraw this appeal.  
Hence, there remains no allegation of error of fact or law 
for appellate consideration.  Accordingly, the Board does not 
have jurisdiction to review the appeal.


ORDER

The appeal is dismissed.




____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


